DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26, line 8, the phrase “loaded coarse particles” lacks antecedent basis and it is unclear if the hydrophobic media particles are part of the “loaded coarse particles”. It is also unclear what structure “provide a modified feed…attached thereto” represents. Claim 38 similarly employs the phrase “loaded coarse particles” with no clear link to the hydrophobic media particles. Claim 45, line 2, the phrase “fluidized bed separator output” lacks antecedent basis. Claim 49 is an “apparatus” claim dependent from a “method” claim. This particular hybrid language dependency is indefinite. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rothman (US 2014/0183104). Rothman ‘104 discloses the addition of hydrophobic particles to a mineral ore mixture in which they are mixed in a mixer [0096] and then subjected to one of several different separators including a screen [0086], a hydrocyclone [0034] or a jig [0034], [0086]. The hydrophobic particles are sized to be in the range of 50-500 microns [0110] while the mineral particles may be smaller than the hydrophobic particles or larger then the hydrophobic particles or similar in size to the hydrophobic particles [0110-0111]. Further Rothman ‘104 discloses the mineral particles can be -200 microns or -100 microns [0110]. The claim recitation of “by about 50% less than 150 microns” reads on the  -100 microns mineral particles in Rothman ‘104. As the size of the hydrophobic particles added may be in the range of 50-500 microns and larger than the mineral particles then it would have been obvious to one of ordinary skill to choose a size range of hydrophobic particles in the size of “about 300 microns or more” as recited in claim 1. The hydrophobic particles and mineral particles of claim 1 appear not to define a structural element as required for an “apparatus” claim. If interpreted as a material acted upon rather than an structural element the claim 1 would be anticipated. 
Claim 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman ‘104 as applied to claim 33 and 35 above, and further in view of Rothman (US 2014/0166585). Rothman ‘585 adds the step of releasing and washing and recycling hydrophobic media [0024] in a mineral beneficiating process similar to Rothman ‘104. The addition of this step would benefit the Rothman ‘104 process. 
Claim 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior arts as applied to claims 26 and 35 respectively above, and further in view of AU 2013100023. Claims 27 and 36 recites a fluidized bed separator that defines over Rothman ‘104. The jig separator disclosed in Rothman ‘104 operates a a “stratifier” separator similar in all principles to the jig separator. To use the recited fluidized bed separator in place of the jig would have been obvious o one of ordinary skill in the art. 
Claims 38 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US 2014/0183104). Rothman ‘585 adds the step of releasing and washing and recycling hydrophobic media [0024] in a mineral beneficiating process similar to Rothman ‘104. The addition of this step would benefit the Rothman ‘104  
Claims 39, 45 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman ‘104 as applied to claim 43 above, and further in view of AU 2013100023. 
Claims 46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 45 and 47 respectively above, and further in view of Rothman ‘585. Claims 46 and 49 recites a fluidized bed separator that defines over Rothman ‘104. The jig separator disclosed in Rothman ‘104 operates  a “stratifier” separator similar in all principles to the jig separator. To use the recited fluidized bed separator in place of the jig would have been obvious o one of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML